DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 12-13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ewell et al. (20140210219) in view of Allen (20150194041) and Valliappan (20090266807).
Ewell teaches a cooking device (par. 0018) controlled via a user interface installed on a mobile device (par. 0033), the cooking device comprising:
Attached to the ground (par. 0018; where Ewell teaches an oven thus inherently attached to the ground by gravity)

A power supply for powering the heating means (par. 0040 last 3 lines).
An electronic module (par. 0018 line 2 ref. 10) configured for wireless communication with the mobile device (par. 0033), the electronic module is configured for controlling the powering of the heating means (par. 0040 last 6 lines) in accordance with messages received from the mobile device (par. 0022 last 8 lines as defined by app)
wherein the electronic module is configured to check the presence of a user within a predetermined distance from the cooking device (par. 0019), by wirelessly exchanging messages with the mobile device (par. 0022 last 8 lines), and to stop powering of the heating means when the user is detected not to be present within said predetermined distance (par. 0040 last 5 lines).
Though silent to teaching how an oven is attached to a base, i.e. internal connectors.  One of ordinary skill in the art would recognize structural components such that the oven cavity rests above the ground, i.e. attached to base a base.  Though silent to internal connectors, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach internal connectors, i.e. screws, nails, bolts, for its art recognized and as taught by Ewell purpose of securing a heating appliance to a base forming a heating device as taught by Ewell.
Ewell teaches providing an electronic module wirelessly communicating with a mobile device for the advantage of providing remote control of a heating device (par. 0033) thus one of ordinary skill in the art would have been motivated to look to the art of cooking devices controlled by a remote unit.
Thus since Allen teaches a same remote control unit for cooking devices which recognizes if the user is in the vicinity, since Allen teaches a controller programmed to recognize a mobile device signal strength and more specifically if the signal is lost (par. 0058) which is dictated by vicinity of the mobile device relative an actively heated cooking device (par. 0057-0058) and since Ewell teaches detecting if a user has walked by or maintains a presence at the heating appliance and thus is presumably aware of the temperature and heating state of the heating appliance and recognizes detecting if the user is not at a predetermined distance from the heating appliance (par. 0019) to prevent operation for safety and alert a user the cooking device is on but left unattended.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate monitoring of a mobile device signal as defined by vicinity thus providing a same desired information specific to predetermined proximity as taught, this case proximity of a user relative the heating device since such would provide a same monitoring of a 
In addition, since Ewell recognizes the downside of the provided motion detection and attempting to provide a solution due to the motion detector configured to not detect motion that is below a certain height so that the device 10 can distinguish between children and adults in the vicinity of the heating appliance. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to monitor a signal strength of a user phone as taught by Allen as opposed to or in addition to the motion detection as taught by Ewell thus furthering the advantage of distinguishing between children and adults in the vicinity of the heating appliance.
Though silent to providing a lock for opening an opening, Ewell teaches safety features of cooking devices including ovens and thus one of ordinary skill in the art would have been motivated to look to the art of specific safety features specific to the cooking device, such as in the instant case ovens as taught by Valliappan.
Thus since both teach controllers programmed for controlling the oven, since Ewell teaches ovens which are known to comprise a door to allow access to the interior chamber and since Valliappan teaches the advantage of further providing a lock function of the provided door (par. 0028).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further incorporate in the program system of Ewell taught to be an alarm component which is not limited (par. 0030), a door lock and more specifically the mobile device of Ewell controlling a door lock of an oven as taught by Valliappan for its art recognized purpose of preventing access and/or accidental opening during a cooking process (par. 0028) and unlocking the door when cooking is complete to allow access thereto.
The electronic module is configured to authenticate the mobile device (par. 0022; required to download app) and to control the power supply of the heating means only if the mobile device is authenticated (par. 0022).
The device comprises a remote server (par. 0035; par. 0022; download) configured to communicate a code to the mobile device (par. 0022 app), the electronic module checking the code received by the mobile device before controlling the power supply of the heating means (par. 0022 app required).
The remote server is configured to receive (par. 0035), from the mobile device (par. 0033) stored data and information (par. 0033).  Though silent to specific stored data comprising at least one rating and to keep in memory each rating, since Ewell teaches received data for storing at a remote server (par. 0033, 0035).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to store data matched to an identifier of the user as taught by Ewell (par. 0022 last 6 lines) further comprising data specific to at least one rating, such as most commonly used/sought stored in the memory as taught by Allen (par. 0076) for its art recognized purpose of providing “featured recipe sections” which are most advantageous to a user as taught by Allen (par. 0076).
The electronic module for communication is configured to communicate with multiple cooking devices (par. 0018) having the features of the cooking device according to claim 1, and a means for sharing energy (par. 0035 computation power) so that the total consumption of the various cooking devices in communication remains below the sum of the rated power consumed by the cooking devices in communication (par. 0035; reduced power required of the device).  Where multiple cooking devices is taken with respect to capable of use with, and consumption of power relative each individual device power (par. 0035).


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ewell et al. (20140210219) in view of Allen (20150194041) and Valliappan (20090266807) as applied above and in further view of Higley (5628242).
Ewell teaches a controlled cooking device and providing alerts to user of status of the cooking device and thus one of ordinary skill in the art would have been motivated to look to the art of microprocessor controlled cooking device as taught by Higley.
Thus since Ewell recognizes and teaches microprocessor controlled cooking device and providing sensor controlled cooking and since Higley teaches the advantage of using microprocessors is that a variety of other user conveniences can be provided (col. 5 lines 45-47).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further incorporate the teachings of Higley directed to user conveniences including at least one detector of mechanical vibrations above a predefined intensity (col. 7 lines 6-8) for its art recognized and intent of Ewell of providing feedback to remotely communicate a notification when the detector detects mechanical vibrations above the predefined intensity and achieving the art recognized advantage of detecting activity as taught by Higley (col. 25-28).

Response to Arguments
Applicant’s claim amendment and arguments directed thereto, with respect to Valliappan, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ewell.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN N LEFF whose telephone number is (571)272-6527.  The examiner can normally be reached on M-F 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached at (571)270-34753475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.